 Case: 4:19-cv-03410-SRC Doc. #: 83 Filed: 03/05/21 Page: 1 of 3 PageID #: 711




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MOHAMMED WISHAH,                                 )
    Plaintiff,                                   )
vs.                                              )      No. 4:19-cv-03410-SRC
                                                 )
THE CITY OF COUNTRY CLUB HILLS,                  )
MISSOURI, et al.,                                )
     Defendants.                                 )

     MEMORANDUM IN SUPPORT OF OFFICER EPPS’ MOTION TO STRIKE
              PORTIONS OF PLAINTIFF’S RESPONSES

       In “Plaintiff’s Responses to Officer Dennis Epps’ Statement of Undisputed

Material Facts” (ECF Doc 69), the responses to Paragraphs 6, 9, 17, and 21-23 all begin

with the word, “Denied”, but then nowhere cite to a single fact in the record actually

denying the fact they respond to. Rather, they then provide lengthy, non-responsive

narratives alleging other matters. They are framed in argumentative ways, frequently

fraught with legal conclusions, and make many allegations that have citations, but not to

to competent record evidence actually supporting those allegations. That is, they pretend

to, but do not actually, respond to the numbered fact paragraph at issue.

       Federal Rule of Civil Procedure 56(c) and this Court’ Local Rule 4.01(E) call for

responses to a movant’s numbered paragraphs to either admit or deny them. If the fact is

denied, the non-movant is to then cite to the competent record evidence disputing the

numbered fact’s claim. If the movant cannot cite to such evidence, then the fact is

admitted. The response process is not an invitation to make additional claims that might

seem favorable to the non-movant, but do not actually refute the fact in the numbered
 Case: 4:19-cv-03410-SRC Doc. #: 83 Filed: 03/05/21 Page: 2 of 3 PageID #: 712




paragraph being responded to. The non-movant can assert its own specific facts,

supported by its own citations to competent record evidence, in its own Statement to

which a movant then responds. The process exists so the Court can compare each

individual fact the parties assert to determine whether there is, or is not, a genuine factual

dispute – and to do so in as orderly and direct a fashion as reasonably possible.

       Mr. Wishah’s responses cheat the process. He tries to not only assert his own

claimed facts that he asserts to be material and not in dispute in his own Statement (as he

did here, at length), but then also re-assert those claimed facts and assert yet additional

ones in a purported “Response” that is not actually responsive. The opposing party and

the Court must then either ignore the extraneous claims in the purported “Response” or

walk through yet more pages of argument, in what was supposed to be a clean process of

fact-with-citation compared to fact-with-citation. This delays and confuses the already

painstaking efforts involved in the summary judgment process. It is extremely inefficient,

fundamentally unfair, and violates the rules.

        Mr. Wishah’s responses to Paragraphs 8, 10-12, 18-20, and 24-29 are even

worse. They all also begin with the word, “Denied” and then nowhere cite to record

evidence actually disputing the fact asserted. But then these responses merely refer to yet

another response (and always one of the responses objected to above) without specifying

where in that referred-to lengthy response any citation to actual record evidence might be

found that relates to the paragraph it responds to. This practice forces the Court and

opposing counsel to sift through an unduly long narrative elsewhere (most of which is

itself gratuitous and not directly responsive to the Paragraph it purports to respond to) to
 Case: 4:19-cv-03410-SRC Doc. #: 83 Filed: 03/05/21 Page: 3 of 3 PageID #: 713




try to find a citation to evidence, if any at all, that might dispute the fact asserted in the

referring response. It too unjustly delays the summary judgment process and imposes an

undue burden on the Court, the parties, and their counsel, violating both the letter and

spirit of Federal Rule of Civil Procedure 56 and this Court’s Local Rule 4.01(E).

       The rules establish a system designed to help the litigants and the Court identify

those precise facts that each party may claim to be material, and then examine whether

each such fact is supported by competent evidence. The parties can then argue, and the

Court then determine, the applicable law. It is a challenging enough process when the

parties obey those rules. These practices reflected in Mr. Wishah’s responses frustrate the

efficiency and justice of that process, and of the rules. For all the foregoing reasons,

Officer Epps objects to the referenced responses, requests they be disregarded by the

Court, and that the Court grant and sustain his Motion to strike them from the record.


                                            /s/Mark H. Zoole
                                            Mark H. Zoole, #38635MO
                                            P.O. Box 190549
                                            St. Louis, MO 63119
                                            (314) 223-0436
                                            zoole@sbcglobal.net
                                            Counsel for Defendant Dennis Epps


                                     Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing was sent via
the court clerk’s electronic notification system to all counsel of record, including Jay
Kanzler, 2001 S. Big Bend, St. Louis, MO, 63117, on this 5th day of March, 2021.

                                            /s/Mark H. Zoole
